                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ANTHONY T. JACKSON,                                   )
                                                       )
                 Petitioner,                           )
                                                       )
 vs.                                                   )     Case No. 19-cv-822-NJR
                                                       )
                                                       )
 FRANK LAWRENCE,                                       )
                                                       )
                Respondent.                            )

                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Petitioner Anthony T. Jackson, an inmate of the Illinois Department of Corrections

currently incarcerated at Menard Correctional Center (“Menard”), brings this habeas corpus action

pursuant to 28 U.S.C. § 2254 to challenge the constitutionality of his murder conviction in Clinton

County, Illinois. People v. Jackson, Case No. 08-CF-140 (5th Judicial District).

        The case is now before the Court for a preliminary review of the Petition pursuant to Rule 4

of the Rules Governing Section 2254 Cases in United States District Courts. Without commenting

on the merits of Jackson’s claim, the Court concludes that the Petition survives preliminary review

under Rule 4 and Rule 1(b). Given the limited record, it is not plainly apparent that Jackson is not

entitled to habeas relief.

        IT IS HEREBY ORDERED that Respondent Lawrence shall answer or otherwise plead

on or before November 18, 2019. This preliminary order to respond does not, of course, preclude

the Government from raising any objection or defense it may wish to present. Service upon the

Illinois Attorney General, Criminal Appeals Bureau, 100 West Randolph, 12th Floor, Chicago,

Illinois 60601, shall constitute sufficient service.

                                                   1
       IT IS FURTHER ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(2) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.

       Petitioner is ADVISED of his continuing obligation to keep the Clerk of Court (and each

opposing party) informed of any change in his whereabouts during the pendency of this action.

This notification shall be done in writing and not later than seven days after a transfer or other

change in address occurs. Failure to provide such notice may result in dismissal of this action. See

Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 10/18/2019

                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 2
